Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 11/30/2021.  Claims 7-12 were previously withdrawn.  However, claims 7-12 are hereby rejoined since they depend on allowed claim 1.

The application has been amended as follows: 

IN THE CLAIMS:
 	Claim 7. (Amended)  A method of manufacturing the flat cable according to claim 1, the method comprising: 
	 	an attachment step of attaching, to the conductors, the first insulating layer arranged via a first interval on the first surfaces, the second insulating layer arranged via a second interval the reinforcement plate that is longer than the second interval; and
	 	a division step of dividing the reinforcement plate in a longitudinal direction of the conductors.  

	Claim 8. (Amended)  The method of manufacturing the flat cable according to claim 7, wherein in the attachment step, the reinforcement plate is attached to the second insulating layer and a third insulating layer is arranged on the reinforcement plate on the second insulating layer.  

 	Claim 9, line 2, change "a spacer" to --the spacer--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest a flat cable comprising all features as recited in the claims in combination with the reinforcement plate including, in an order of proximity to the conductors, a resin layer and a spacer member provided in contact with the resin layer, wherein the resin layer is provided to be interposed between the conductors and the spacer member at the exposed portion, wherein the resin layer is provided to be interposed between the conductors and the second insulating layer at a portion overlapping with the first insulating layer, and wherein .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847